2 @ .
’ AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1 (|

“UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

United States of America 7 JUDGMENT IN A CRIMINAL CASE

 
  

Vv. . (For Offenses Committed On or After November 1, 1987)
Gabriel Montiel-Barron oo Case Number: 3:19-mj-23143
Frederick Mptttew Capote

Defendant's Attorqey

 

REGISTRATION NO. 87977298 |

THE DEFENDANT: AUG Q q 2018

& pleaded guilty to count(s) lof Complaint

 

 

 

CLERK US DISTHICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

[1 was found guilty to count(s) DEPUTY |
after a plea of not guilty. |
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

. Title & Section Nature of Offense — . _ Count Number(s) ©
8: 1325 . . ILLEGAL ENTRY (Misdemeanor) . . 1 a
Li. The defendant has been found not guilty on count(s)
| 0 Count(s) oe Co dismissed on the motion of the United States,
IMPRISONMENT

~The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Z oo,
GO TIMESERVED x | / 5 _ days

& Assessment:$10 WAIVED & Fine: WAIVED

& Court recommends USMS, ICE or DHS or other arresting agency return all property. and all documents in
the defendant’ s possession at the time of arrest upon their deportation or removal. =

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

-ITIS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the défendant shall notify the court and
United States Attorney of any material change in the defendant! 's economic circumstances.

Wednesday, August 7, 2019

Date of Imposition of Sentence

DUSM HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

eae

    

Received

‘Clerk’sOfficeCopy  3:19-mj-23143

 

 
